Opinion by
Mr. Justice Brown,
The complainant, at some time not stated in her bill, became the assignee of a bond given by William P. George, one of the defendants, on March 6, 1895, to secure the payment of $2,000. There was a confession of judgment in this obligation, but judgment was not entered on it until November 1, 1898, on which date, as we learn from the testimony, the judgment was assigned to the complainant. On March 6, 1896, George conveyed to his mother, Mary P. George, the real estate, in part payment of which he had given the said bond. As judgment had not been entered on it at the time of this conveyance, it was not then a lien upon the said real estate. On April 23, 1906 — nearly seven years after the entry of the judgment — this bill was filed by the appellee, averring that the conveyance by George to his mother had been for the purpose of defrauding her; that she was without adequate remedy at law for the wrong done her, and her prayer was that the said Mary P. George be restrained from selling, transferring, assigning or in any way disposing of or encumbering or mortgaging the *59premises described in tbe bill, and be decreed to bold title to the same as trustee for tbe said William P. George. There was no prayer that tbe deed be declared void. Áfter a demurrer to tbe bill bad been overruled an answer was filed by each of tbe defendants, denying that tbe conveyance was fraudulent and averring that it was bona fide, for a full consideration paid by the grantee. The case went on to a bearing on bill, answer and replication, on November 5, 1906; tbe last testimony was taken December 16, 1907, and nearly three years later — on September 5,1910 — tbe court found that tbe averment of the bill as to tbe fraudulent conveyance of tbe property bad been sustained by tbe testimony, and a decree nisi was made, as prayed for, with a proviso that it would be vacated upon tbe payment of $2,000 to tbe complainant. Exceptions to tbe court’s findings and decree nisi were dismissed December 8,1913, — more than three years after they bad been filed — and from the final decree we have this appeal.
Whether tbe evidence justified tbe finding that tbe conveyance from William P. George to bis mother was fraudulently made, for tbe purpose of defrauding tbe complainant, is a question we need not decide, for tbe bill ought to have been dismissed for the reason that the complainant bad a plain, adequate and complete remedy at law for tbe redress of tbe wrong which she alleged bad been perpetrated upon her. This question was raised by tbe demurrer. The answer averred that execution bad been issued on the appellee’s judgment against William P. George, and that, at a sheriff’s sale on the same, she bad become tbe purchaser of tbe defendant’s interest in the property involved in this proceeding. Counsel for appellee admit this to be true. She was, therefore, at the very time she was praying for a decree in tbe court below that tbe title was still in William P. George, and that bis mother be declared a trustee of tbe same for him, tbe absolute owner of whatever interest be had in tbe property. If, at tbe time of *60the sheriff’s sale, the title to it was still in him, and not in his fraudulent grantee, the appellee acquired that title, under which she could have recovered possession of the premises on the common law side of the court in an action of ejectment. This was the remedy to which she should have resorted. Whether her title is paramount to that of Mary P. George must, under the circumstances, be settled in such an action: Hunter’s Appeal, 40 Pa. 194. To sustain the decree in favor of the appellee would leave the title still in William P. George, and she would be compelled to again buy at sheriff’s sale what she now has, if the conveyance of which she complains was fraudulent. This anomalous situation seems not to have occurred to her, court or counsel. The thirteenth assignment of error is sustained, the decree is reversed and the bill dismissed at the costs of the appellee, without prejudice to her right to bring ejectment.